     Case: 1:19-cr-00277 Document #: 16 Filed: 05/10/19 Page 1 of 1 PageID #:35




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      No. 19 CR 277
                                             )
CONCEPCION MALINEK,                          )      Judge Jeffrey Cole
                                             )
                      Defendant.             )


                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on May 14, 2019, at 11:00 a.m. or as soon thereafter as I
may be heard, I shall appear before the Honorable Judge Jeffrey Cole, or any judge sitting in his
stead in Courtroom 1003 , or in the courtroom usually occupied by him at the U.S. District Court
for the Northern District of Illinois, Eastern Division, 219 S. Dearborn St., Chicago, Illinois
60604, and shall present the following: Motion to Substitute Attorney.


                                     s/Robert L. Rascia/May 10, 2019
                                     ROBERT L. RASCIA, ARDC No. 6184470
                                     Attorney for the Defendant
                                     The Law Offices of
                                     Robert Louis Rascia, Ltd
                                     650 N. Dearborn/Suite 700
                                     Chicago, IL 60654
                                     312-994-9100 Office
                                     312-994-9105 Fax
                                     rrascia@rasciadefense.com; Email
